Name: Council Regulation (EEC) No 853/84 of 30 March 1984 extending the validity of fishing licences granted under Regulation (EEC) No 708/83 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of certain non-member countries in the 200-nautical-mile zone off the coast of the French department of Guyana
 Type: Regulation
 Subject Matter: fisheries;  America
 Date Published: nan

 31 . 3 . 84 Official Journal of the European Communities No L 88/73 COUNCIL REGULATION (EEC) No 853/84 of 30 March 1984 extending the validity of fishing licences granted under Regulation (EEC) No 708/83 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of certain non-member countries in the 200-nautical-mile zone off the coast of the French department of Guyana department of Guyana, which is largely ensured by ships flying the flag of third countries which hold fishing licences and which are obliged by contract to land all their catches in that department, it is neces ­ sary to extend the period of validity of fishing licences, other than temporary licences, granted under Regula ­ tion (EEC) No 708/83 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 3 and 1 1 thereof, Having regard to the proposal from the Commission, Whereas, since 1977 the Community has operated a system of conservation and management of fishery resources applicable to vessels flying the flag of certain third countries in the 200-nautical-mile zone off the coast of the French department of Guyana, most recently laid down by Regulation (EEC) No 708/83 (2) ; whereas the latter expires on 31 March 1984 ; Whereas the Regulation laying down this system for the period beginning 1 April 1984 cannot be adopted before that date ; whereas, to avoid an interruption in the supply of the processing industry of the French HAS ADOPTED THIS REGULATION : Article 1 Fishing licences valid on 31 March 1984, in accord ­ ance with Regulation (EEC) No 708/83, other than the temporary fishing licences referred to in point 1 of Annex I to that Regulation , shall remain valid until 31 May 1984 under the conditions laid down by the said Regulation . Article 2 This Regulation shall enter into force on 1 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1984. For the Council The President M. ROCARD (') OJ No L 24, 27 . 1 . 1983, p . 1 . (2) OJ No L 83, 30 . 3-. 1983 , p . 1 .